Citation Nr: 1503939	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating prior to January 29, 2008, for herniated nucleus pulposus at L4-L5.

2.  Entitlement to a rating in excess of 20 percent from January 29, 2008 to November 1, 2009, for herniated nucleus pulposus at L4-L5.

3.  Entitlement to a rating in excess of 10 percent from on and after November 1, 2009, for herniated nucleus pulposus at L4-L5.

4.  Whether reduction from 20 percent to 10 percent, effective November 1, 2009, for herniated nucleus pulposus at L4-L5 was proper.


REPRESENTATION

The Veteran is represented by:  Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to May 1982 and from February 1983 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Specifically, in February 2007, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected herniated nucleus pulposus at L4-L5, which was denied in a June 2007 rating decision.  The Veteran received notice of this rating decision and notice of his appellate rights in a June 2007 letter.  In January 2008, which is within the appeals period following the June 2007 rating decision, the Veteran submitted another "claim" of entitlement to a compensable rating for his herniated nucleus pulposus at L4-L5.  The Board finds that the January 2008 submission is not a new claim; instead, it is a notice of disagreement.  38 C.F.R. § 20.201 (2014).  In a November 2008 rating decision, the rating assigned to the Veteran's herniated nucleus pulposus at L4-L5 was increased to 20 percent.  However, during the ensuing development and adjudication of the Veteran's claim, the RO proposed a reduction and then reduced the 20 percent rating to 10 percent, effective November 1, 2009, in an August 2009 rating decision.  Thereafter, the Veteran perfected an appeal to the Board.  The Board has modified the Veteran's claims to reflect this adjudicative history.

Herein, the Board is granting the Veteran's claim regarding the restoration of the 20 percent rating for his service-connected herniated nucleus pulposus at L4-L5, effective November 1, 2009.  This grant modifies the claims that are being remanded herein.  Consequently, the issues of entitlement to a compensable rating prior to January 29, 2008, for herniated nucleus pulposus at L4-L5 and a rating in excess of 20 percent on and after January 29, 2008, for herniated nucleus pulposus at L4-L5, will be addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 20 percent rating for his herniated nucleus pulposus at L4-L5 via a February 2009 rating decision and letter; he was notified of his right to submit additional evidence and request a predetermination hearing.
 
2.  An August 2009 rating decision reduced the rating assigned to the Veteran's herniated nucleus pulposus at L4-L5 from 20 percent to 10 percent, effective November 1, 2009.
 
3.  At the time of August 2009 rating decision, the 20 percent evaluation for the Veteran's was not in effect for five years or longer. 

4.  At the time of the August 2009 rating decision, the medical evidence did not reflect material improvement in the Veteran's herniated nucleus pulposus at L4-L5 under the ordinary conditions of his life.


CONCLUSION OF LAW

The reduction of the rating from 20 percent to 10 percent for the Veteran's herniated nucleus pulposus at L4-L5, effective November 1, 2009, was improper and, thus, restoration of the 20 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5243 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the restoration/propriety of the reductions appeals, such appeals stem from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  

Generally, 38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability rating.  Specifically, as an attachment to a February 2009 VA letter, a February 2009 rating decision informed the Veteran of the proposed reduction, the evidence, and the reasons and bases for the proposed reduction.  The February 2009 letter to the Veteran informed him of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in an August 2009 rating decision, which is, in part, the subject of this appeal.  In the August 2009 rating decision, the RO informed the Veteran that the reduction would take effect November 1, 2009.

The Board is satisfied that the RO properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the RO were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim herein.

In February 2007, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected herniated nucleus pulposus at L4-L5, which was denied in a June 2007 rating decision.  The Veteran received notice of this rating decision and notice of his appellate rights in a June 2007 letter.  In January 2008, which is within the appeals period following the June 2007 rating decision, the Veteran submitted another "claim" of entitlement to a compensable rating for his herniated nucleus pulposus at L4-L5.  Interpreting the January 2008 liberally, the Board finds that it is not a new claim; instead, it is a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Pursuant to the Veteran's January 2008 "claim," the Veteran was provided a VA examination in September 2008.  In a November 2008 rating decision, based on the results of the September 2008 VA examination, the rating assigned to the Veteran's herniated nucleus pulposus at L4-L5 was increased from noncompensable to 20 percent, effective January 29, 2008, the date of his "claim."  After the Veteran submitted additional evidence for consideration, the RO provided to the Veteran another VA examination in January 2009.  Based on the results of the January 2009 VA examination, in a February 2009 letter and rating decision, the RO proposed reducing the 20 percent rating assigned to the Veteran's herniated nucleus pulposus at L4-L5 to 10 percent.  After the Veteran was given the opportunity to respond, the RO effectuated the reduction in an August 2009 rating decision.  The Veteran perfected an appeal, claiming that the August 2009 reduction was improper.  

As the 20 percent rating was in effect for less than five years prior to the reduction, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2014); Brown v. Brown, 5 Vet. App. 413 (1993).  Similarly, the reports of examination must be interpreted in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  Id; 38 C.F.R. § 4.2 (2014).  These provisions impose a clear requirement that rating reductions be based on the entire history of a veteran's disability.

Furthermore, there must be an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  38 C.F.R. § 4.13 (2014).  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10 (2014).  

Preliminarily, the rating assigned to the Veteran's service-connected herniated nucleus pulposus at L4-L5 has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (2014).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2014).

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 10 percent evaluation for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees.  38 C.F.R. § 4.71a, General Rating Formula.

In both the February 2009 rating decision that proposed the reduction and in the August 2009 rating decision that effectuated the proposed reduction, the RO relied solely on the findings from the January 2009 VA examination in making the determination the a reduction from 20 percent to 10 percent was warranted.  Although the RO lists other evidence in the February 2009 rating decision, the only evidence discussed in the body of the reduction proposal was the January 2009 VA examination.  In the August 2009 rating decision, the only substantive evidence listed as being considered was the January 2009 VA examination.  In the body of the reduction, the RO cites to the January 2009 VA examination and "the VA treatment notes of record" as evidence of the Veteran's range of motion.  However, the RO did not identify any particular VA treatment record.  Further, the Board was unable to find any VA treatment record that demonstrated range of motion testing that mirrored the findings of the January 2009 VA examination, which were the only results discussed by the RO.

The January 2009 VA examination revealed that the Veteran's range of motion was forward flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion of 20 degrees, and right and left lateral rotation of 30 degrees.  Based on this testing, the Veteran's combined range of motion was 200 degrees.  There was no indication that the examiner administered repeat range of motion testing.  The examiner also determined that there was no objective evidence of pain on movement and, further, that there was no evidence of any additional limitation of functional impairment during flare-ups because there were no specific flare-ups.  Based on these findings, the RO concluded that, "since the evidence shows an improvement of [the Veteran's] condition," a reduction from 20 percent to 10 percent was warranted, effective November 1, 2009.

The RO did not discuss the findings from the March 2007 VA examination wherein the examiner determined that complete range of motion testing could not be administered because the Veteran was unable to stand due to paralysis below the waist.  The examiner then administered range of motion testing, finding that the Veteran was able to "bend forward 70 degrees to touch his feet."  Further, the examiner determined that the Veteran was able to laterally rotate 15 degrees, bilaterally, and laterally flex 15 degrees, bilaterally.  Based on these results, the Veteran's combined range of motion was 130 degrees.  The examiner then determined that there was no loss of motion on repeat testing, no pain on motion, and no pain, weakness, fatigue, lack of endurance, incoordination, or flare-up after repeat testing.

The RO also did not discuss the findings from the September 2008 VA examination wherein the Veteran complained of chronic back pain.  Further, the examiner observed that the Veteran was unable to stand independently due to paralysis below the waist, and, "therefore[,] range of motion testing could not be performed adequately."  While the Veteran was in the seated position, he was able to bend forward 50 degrees, laterally rotate left and right 15 degrees, and laterally flex left and right 15 degrees.  Thus, the Veteran's combined range of motion was 110 degrees.  There was no loss of motion after three repetitions of range of motion testing, there was no pain on motion, and there was no additional limitation due to pain, weakness, fatigue, lack of endurance, incoordination, or flare-up after repeat range of motion testing.

Given that the RO failed to consider pertinent evidence dated prior to the January 2009 VA examination, the Board finds that the RO did not view the Veteran's service-connected herniated nucleus pulposus at L4-L5 in relation to its history.  Further, it did not reconcile the evidence, namely, the inability of the March 2007 and September 2008 VA examiners to adequately administer range of motion testing due to the Veteran's below-the-waist paralysis, whereas the January 2009 VA examination made no reference to being similarly hindered.  Significantly, none of the VA examiners undertook a discussion as to how the Veteran's below-the-waist paralysis affected his ability to participate in range of thoracolumbar motion testing or whether the results derived from this testing are as representative of his range of motion as the results generated from testing an individual without below-the-waist paralysis.  Further, the RO did not discuss how the range of motion results from the September 2008 VA examination could differ so drastically from the January 2009 VA examination given that they were separated by only 5 months.  Moreover, the RO did not discuss the fact that the January 2009 VA examiner did not administer repeat range of motion testing.  Finally, although the RO concluded that the Veteran's herniated nucleus pulposus at L4-L5 had improved, it undertook no discussion as whether that improvement reflected improvement in the Veteran's ability to function under ordinary conditions of life and work.

Based on the above, the Board finds that a preponderance of the evidence did not demonstrate an actual improvement in the Veteran's herniated nucleus pulposus at L4-L5 at the time of the February or August 2009 rating decision, especially given the inadequacies of the January 2009 VA examination, the results of which were sole basis for the reduction.  Consequently, the Board finds that the August 2009 reduction of the rating assigned to the Veteran's herniated nucleus pulposus at L4-L5 from 20 percent to 10 percent is improper.  38 C.F.R. § 4.2; Brown, 5 Vet. App at 420.


ORDER

The 20 percent rating for herniated nucleus pulposus at L4-L5 is restored, effective November 1, 2009, and the appeal is granted.


REMAND

As discussed above, in February 2007, the Veteran submitted a claim of entitlement to a compensable rating for herniated nucleus pulposus at L4-L5, which was denied in a June 2007 rating decision.  In January 2008, which is during the appeals period following the June 2007 rating decision, the Veteran submitted another "claim" of entitlement to a compensable rating for his service-connected herniated nucleus pulposus at L4-L5.  The Board accepts the January 2008 submission as a timely notice disagreement with the June 2007 rating decision.  To date, the RO has not issued a statement of the case wherein the issue of entitlement to an increased rating for the Veteran's service-connected herniated nucleus pulposus at L4-L5 was addressed.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  

Given adjudications subsequent to the June 2007 rating decision, including the above decision by the Board, the Veteran's February 2007 claim of entitlement to a compensable rating for herniated nucleus pulposus at L4-L5 has been modified as follows:  (1) entitlement to a compensable rating prior to January 29, 2008 for herniated nucleus pulposus at L4-L5; and (2) entitlement to a rating in excess of 20 percent on and after January 29, 2008, for herniated nucleus pulposus at L4-L5.  As such, the Board must remand these claims in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claims by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must undertake any development deemed necessary, including, but not limited to, providing the Veteran a VA examination to assess the current severity of his service-connected a herniated nucleus pulposus at L4-L5.  The RO must then adjudicate the issues entitlement to a compensable rating prior to January 29, 2008, for herniated nucleus pulposus at L4-L5, and entitlement to a rating in excess of 20 percent on and after January 29, 2008, for herniated nucleus pulposus at L4-L5.  If any benefit remains denied with respect to these claims, the RO must issue the Veteran and his representative a statement of the case and notification of his appellate rights.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The RO must also inform the Veteran that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal, it must be certified to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


